771 N.W.2d 750 (2009)
In re Hon. Steven R. SERVAAS Judge, 63rd District Court.
Before the Judicial Tenure Commission
Docket No. 137633.
Supreme Court of Michigan.
September 11, 2009.

Order
In this cause a motion for rehearing is considered, and it is DENIED.
MARILYN J. KELLY, C.J., amends her opinion in this case, dated July 31, 2009, to read as follows.
MARILYN J. KELLY, C.J. (concurring in part and dissenting in part).
I concur in Justice Weaver's opinion except for part IIA and the portions of the introduction and conclusion discussing quo warranto.
I agree with Justice Markman that the existence of an action for quo warranto does not prevent the JTC from assessing respondent's misconduct, regardless of whether that conduct happens to involve the improper exercise of a title to office. Accordingly, I concur in part II of Justice Markman's opinion. Given Judge Servaas' admission that he moved outside his election division, I find that he did vacate his office.,
Under the unique facts of this case, I find that a public censure is the appropriate sanction for the violations of Counts I (vacating judicial office) and III (inappropriate sexual conduct).